    Case 2:20-cr-00055-MLCF-KWR Document 161 Filed 07/14/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA              *     CRIMINAL NO. 20-55
                                      *
                                            SECT. F. MAG. 4
VERSUS                                *
                                      *     JUDGE FELDMAN
JASON R. WILLIAMS                     *
                                      *



UNITED STATES OF AMERICA              *     CRIMINAL NO. 20-139
                                      *
                                            SECT. F. MAG. 3
VERSUS                                *
                                      *     JUDGE FELDMAN
NICOLE E. BURDETT                     *
                                      *

      A status conference was held on July 14, 2021.

      Present:

      Avery Pardee, Esquire
      Michael Magner, Esquire
      Kelly Uebinger, Esquire
      David Ayo, Esquire
      Lisa Wayne, Esquire
      William Gibbens, Esquire




JS10: 15 min.
